Citation Nr: 1714968	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability (including patellofemoral syndrome).

3.  Entitlement to service connection for photosensitivity, claimed as the residuals of flashburn injury to the eyes.

4.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to July 1993.  In addition, service personnel records show that he was a member of the National Guard from March 1988 to November 1989, and served on active duty for training from June to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before a Veterans Law Judge sitting at the local RO in February 2017.  A transcript of the testimony from this hearing has been associated with the claims file.  

The issue of service connection for a neck condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision by the Board, the Veteran testified before the undersigned that he was withdrawing his appeal concerning the issue of entitlement to service connection for a right shoulder disability.

2.  In February 2017, prior to the promulgation of a decision by the Board, the Veteran testified before the undersigned that he was withdrawing his appeal concerning the issue of entitlement to service connection for a right knee disability, including patellofemoral syndrome.

3.  After resolving reasonable doubt, bilateral photosensitivity is the result of flashburn injury to the eyes during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a right knee disability including patellofemoral syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for photosensitivity as the result of flashburn injury to the eyes have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

Regarding the right shoulder and right knee disabilities, the Veteran testified before the undersigned in February 2017 that he wished to withdraw these issues.  Hearing testimony, when reduced to writing, can constitute a written communication.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The hearing transcript is part of the record on appeal.  Thus, the Board finds that the Veteran's testimony, as reduced to writing in the hearing transcript, expressed a desire to withdraw the claims for service connection for right shoulder and right knee disabilities.  

Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and the appeal as to these matters is dismissed.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In the present case, the Veteran avers that he sustained injury to his eyes during a flashburn incident, in which a simulation grenade detonated in close proximity to his eyes.  In February 2017, he testified he treated in-service for flash blindness and problems with his vision including light sensitivity, and that he has continuously manifested light sensitivity from active service to the present.  

The evidence of record reflects that the Veteran currently manifests photo sensitivity.  An October 2007 VA contract examination for eyes shows an assessment of subjective light sensitivity.  A July 2011 VA examination for traumatic brain injury (TBI) reflects complaints of visual disturbances and photo sensitivity associated with headaches.  In addition, VA and private treatment records reflect complaints of photo sensitivity, also in conjunction with migraine headaches.  (See %VA tx (E & R) (2007-08), p. 94 (rec'd 5/5/2008) (showing a diagnosis of ophthalmic migraines); and (see %Pvt tx (S.C.F.M.) 1998-2005 (rec'd 3/6/2008) (showing complaints of photosensitivity mostly associated with migraine headaches).

In addition, service treatment records document that the Veteran sustained a flashburn injury to his eyes.  These records reflect no findings of eye or visual abnormality on entrance to active service.  However, a 1992 entry documents treatment after a grenade simulator detonated within 18 inches of his face during training.  He was observed to exhibit photosensitivity in both eyes, major on the left, blurred vision in the left eye, and poor depth perception.  The physician assessed corneal edema with endothelial disruption secondary to flash burn and trauma.  Additional follow up entries continued to show complaints and observations of photosensitivity.  A November 1992 Occupational Health Service entry reflects that the Veteran was assessed at number four vision performance profile, including failed color vision.  Visual acuity was measured at 20/30 far and near, bilaterally.  

The matter turns on whether there is an etiological link between the current photo sensitivity and the in-service flashburn injury or other in-service incident.  

The record contains two VA contract examinations for visual conditions.  In both examinations, the Veteran reported the in-service history of the grenade simulator blowing up in close proximity to him.

In June 1994, the Veteran reported complaints of blurred vision and light sensitivity.  The examiner reported objective findings of constricted visual fields, but observed that the visual fields did not correlate to any known pathology.  Other findings were normal.  The examiner stated it was his impression that the Veteran had suffered an abrasion secondary to an explosive device, but he could see no residual sequelae of the injury.  Noting that the visual field test was subjective, the examiner stated he questioned the validity of the abnormal visual field test results.  The examiner did not state that the claims file and, particularly, service treatment records, had been reviewed.

In the October 2007 VA contract examination for eye, the Veteran reported migraines triggered by light, stress and a smell like licorice.  He reported seeing halos around lights.  The examiner observed the Veteran to react as though he was very light sensitive.  The Veteran wore sunglasses in the examination room, even though it was dim, and reacted to the fiberoptic light used to check the pupils.  The examiner stated it was thought that there was no afferent pupillary defect, but testing was difficult.  Visual fields again showed constriction, and loss of peripheral vision in the left eye.  Other findings were normal.  The examiner diagnosed normal healthy eyes and visual system with subjective light sensitivity.  The examiner opined that the Veteran had no eye or visual system problems caused by or as a result of active service to produce light sensitivity.  As rationale, the examiner stated that the Veteran's eyes and visual system were quite normal and explained:  
Unless there are physical findings that are known to cause an eye to be light sensitive (inflammation, scar tissue, etc.), light sensitivity is like pain; the presence of and estimation of the magnitude is strictly and solely subjective, and there is no means or methods of determining the validity of the individual's judgment estimation.

Similarly, visual field constriction, the only unusual finding in the examination, was found to correlate with nothing.  Results of visual field testing were strictly volitional, and there were no eye or visual system problems to account for the findings of constricted visual fields.  The examiner noted that the Veteran's claims filed was not provided and was not considered necessary for this report.  

After review of the record, the Board finds that the Veteran manifests photosensitivity that had its onset during active service.  There are two reasons for so finding.

First, neither VA examiner reviewed the Veteran's claims file and, specifically, the in-service records showing treatment for the flashburn injury to his eyes.  The lack of review of this evidence weighs against the probative value of the 1994 opinion that the Veteran exhibited no sequelae from the inservice flashburn injury, and the 2007 opinion that any manifested photosensitivity was not the result of that injury.  In sum, the Board affords these opinions reduced probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Dalton v. Peake, 21 Vet. App. 23 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) and Sklar v. Brown, 5 Vet. App. 140 (1993).

Second, the October 2007 VA examiner observed that photosensitivity is a subjective symptom.  The Veteran is competent to report on and attest to his eyes' sensitivity to light.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As noted above, the Veteran testified that he experienced photosensitivity immediately after the flashburn injury and continuously from then to the present.  
However, as above noted, VA and private treatment records and the July 2011 VA examination for TBI show that the Veteran's complaints of light sensitivity have also been associated with headaches and migraine headaches.  The Board notes that it could remand for an adequate VA opinion that addresses the inadequacies noted in the June 1994 and October 2007 opinions discussed above.  In addition, it could ask for clarification as to whether the Veteran's photosensitivity is associated with his now service-connected TBI with headaches.  Notwithstanding, the October 2007 examiner stated that photosensitivity is a subjective symptom.  Moreover, it is not unreasonable that symptoms of photosensitivity could be associated with both headaches and residuals of flashburn.  The medical evidence establishes symptoms of photosensitivity occurring during active service and post-service as early as in 1998, and a diagnosis of light sensitivity, albeit subjective, as recently as 2007.  The Board finds, therefore, in this case, that it is not necessary to remand this issue in order to adjudicate it.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Given the reduced probative value of the 1994 and 2007 VA opinions finding no sequelae from or etiological connection to the in-service flashburn injury; in-service documentation of photosensitivity and current findings of subjective light sensitivity; and the Veteran's competent statements that he has experienced symptoms of light sensitivity from service to the present, the Board resolves all reasonable doubt in favor of the Veteran.  

Accordingly service connection for photosensitivity, as the result of flashburn injury to the eyes, is warranted.  See 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to service connection for a right shoulder disability is dismissed.

The appeal of entitlement to service connection for a right knee disability including patellofemoral syndrome is dismissed.

The claim for service connection for photosensitivity, as the result of flashburn injury to the eyes, is granted.


REMAND

The Veteran seeks entitlement to service connection for a neck condition.

The Veteran testified before the undersigned that he injured his neck in a fall at the de-militarized zone (DMZ) in Korea, when he lost his footing while carrying a radio and slide down an incline.  His fall was stopped by a tree, against which he hit his neck and shoulder.  In addition, he stated he was involved in a rollover motor vehicle accident in which he ended upside-down in the car.  He was treated with a soft collar for his neck, but he wore it for only four days.  Finally, the Veteran's representative pointed out that the Veteran was seen and treated for a neck injury after feeling something pop in his neck.  (See Transcript, pp. 35, 36-9, 42.)

Service treatment records document several instances where the Veteran did, or could have, sustained injury to his neck.  In January 1990, service treatment entries show he was treated for a fall that occurred in Korea.  The Veteran was on patrol, lost his footing, and fell on his left shoulder against a tree.  He was carrying the radio.  He was then assessed with contusion.  In June 1990, he sustained a head injury.  In September 1990, he was treated for neck injury and assessed with neck strain after hearing a pop in his neck.  He was involved in motor vehicle accidents in December 1990, which was a rollover crash, and in October and January 1991.  A report of medical history noted to be at separation but dated in October 1991, shows a notation in the Physician's Summary block that the Veteran received treatment for injuries to his neck and back following a car accident in 1990, for which he was hospitalized for five days.  However, radiology results reflect a normal cervical spine in December 1990.  

VA examination conducted in July 1994 reflects complaints of neck pain, but no diagnoses of a neck condition because the examination was requested for knee joints only.  VA examination conducted in 2007 reflects a diagnosis of cervical strain, but the examiner did not provide an opinion as to etiology.  VA examination conducted in June 2010 reveals that no anatomical neck pathology could be identified.  The examiner reported an impression of complex chronic pain syndrome associated with psychological issues and deconditioning.  However, the examiner noted that there were no tabbed records for review in conjunction with this assessment and opinion.  However, the July 2011 VA examination for TBI found that the Veteran had sustained multiple incidents that could be construed as causing traumatic brain injury.  In a November 2011 addendum to the July 2011 VA Examination for TBI, the examiner confirmed that service treatment records had been reviewed, and noted "multiple traumatic brain injuries too numerous to count of mild intensity (grade 1 and grade 3).  

In addition, the record shows that the Veteran was awarded the Air Assault Badge.

Given the inadequacies of the September 2007 and June 2010 VA examinations for joints and spine, and the disparity in cited service treatment entries concerning actual and possible injuries to the head and neck between these examinations and the July 2011 VA examination for TBI, the Board finds that remand is necessary to determine any cervical disability and its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for service connection for a neck disability, to include any relevant VA treatment records dated since December 2015.  

2.  After the above development has been completed, scheduled the Veteran for VA examination to determine the etiology of his claimed neck disability.  The claims folder, to include this remand and the February 2017 hearing transcript, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran has a current neck disability that is related to, or began during, his military service; or that is in any way related to any of the injuries reflected in his service treatment records to include the fall on the DMZ in Korea, the motor vehicle accidents, and the various other injuries that involved or may have involved his head and neck.  The examiner is asked to note the July 2011 VA examination for TBI and its November 2011 addendum as a reference for those in-service injuries.  In addition, the examiner should specifically address the impact of the Veteran's training and job requirements, considering that he was awarded the Air Assault Badge. 

3.  After all of the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


